DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2. The Information Disclosure Statements filed on 02/26/2020, 05/27/2020 and 10/23/2020 have been considered.

Claim Objections

3. Claims 1, 2,5,8,9 and 15 are objected to because of the following informalities. 

a. Claim 1 should be replaced as follows, “A method, comprising: generating, by a device, first random data and second random data; determining, by the device, at least two pieces of reference data, wherein any two of the at least two pieces of reference data meet the following condition: one piece of reference data (X1, X2, Y1, Y2)T  is different from the other piece in the any two pieces of reference data, (X3, X4, Y3, Y4)T   and a matrix             
                
                    
                        
                            [
                            X
                            1
                        
                        
                            X
                            2
                        
                        
                            Y
                            1
                        
                        
                            Y
                            2
                        
                    
                    
                        
                            X
                            2
                        
                        
                            -
                            X
                            1
                        
                        
                            Y
                            2
                        
                        
                            -
                            Y
                            1
                        
                    
                    
                        
                            X
                            3
                        
                        
                            X
                            4
                        
                        
                            Y
                            3
                        
                        
                            Y
                            4
                        
                    
                    
                        
                            X
                            4
                        
                        
                            -
                            X
                            3
                        
                        
                            Y
                            4
                        
                        
                            -
                            Y
                            3
                        
                    
                
            
        ] constituted by the (X1, X2, Y1, Y2)T  and the (X3, X4, Y3, Y4)T  and is a full-rank matrix; generating, by the device, a modulation signal based on the first random data, the second random data, and the at least two pieces of reference data; modulating, by the device, a component in a first polarization direction and a one group of quantum lights is loaded with the first random data in the first polarization direction, and the one group of quantum lights is loaded with the second random data in the second polarization direction; a first group of reference lights in the two groups of reference lights is loaded with [X1 ] X1 on an x component in the first polarization direction, the first group of reference lights is loaded [X2 ] X2  with on a p component in the first polarization direction, the first group of reference lights is loaded with [Y1 ] Y1  on an x component in the second polarization direction, and the first group of reference lights is loaded with  [Y2 ] Y2 a p component in the second polarization direction; and a second group of reference lights in the two groups of reference lights is loaded with [X3 ] X3 on the x component in the first polarization direction, the second group of reference lights is loaded with [X4 ] X4  on the p component in the first polarization direction, the second group of reference lights is loaded with [Y3 ] Y3  on the x component in the second polarization direction, and the second group of reference lights is loaded with [Y4 ] Y4 on the p component in the second polarization direction; and sending, by the device, the second laser signal”. Appropriate correction is required to make the claim clearer. 

[2] two (2), and the modulating, by the device, the first laser signal by using the modulation signal, to obtain the second laser signal comprises: modulating, by the device, the component light in the first polarization direction by using a first modulation signal of the two modulation signals, and modulating the component light in the second polarization direction by using a second modulation signal of the two modulation signals; performing, by the device, 90° polarization rotation on the modulated component light in the first polarization direction; delaying, by the device, the modulated component light in the second polarization direction, so that the modulated component light in the first polarization direction overlaps with the modulated component light in the second polarization direction in time domain; and performing, by the device, beam combination on the component light in the first polarization direction that is obtained after the 90° polarization rotation and the delayed component light in the second polarization direction, to obtain the second laser signal”. Appropriate correction is required to make the claim clearer. 

c. Claim 5 should be replaced as follows, “A method, comprising: receiving, by a device, a second laser signal, wherein the second laser signal comprises a quantum light and a reference light; performing, by the device, coherent detection on the second laser signal, to obtain third random data and fourth random data from the quantum light and obtain detection data from the reference light; obtaining, by the device, reference data of the reference light; and calculating, by the device, a first correction parameter based on the reference data of the reference light and the detection data, wherein one group of 1, X2, Y1, Y2)T of a first group of reference lights in the two groups of reference lights is different from reference data (X3, X4, Y3, Y4)T of a second group of reference lights in the two groups of reference lights, and a matrix             
                
                    
                        
                            [
                            X
                            1
                        
                        
                            X
                            2
                        
                        
                            Y
                            1
                        
                        
                            Y
                            2
                        
                    
                    
                        
                            X
                            2
                        
                        
                            -
                            X
                            1
                        
                        
                            Y
                            2
                        
                        
                            -
                            Y
                            1
                        
                    
                    
                        
                            X
                            3
                        
                        
                            X
                            4
                        
                        
                            Y
                            3
                        
                        
                            Y
                            4
                        
                    
                    
                        
                            X
                            4
                        
                        
                            -
                            X
                            3
                        
                        
                            Y
                            4
                        
                        
                            -
                            Y
                            3
                        
                    
                
            
        ]  is a full-rank matrix; [X1 ] X1  is reference data with which the first group of reference lights is loaded on an x component in a first polarization direction [X2 ] X2  is reference data with which the first group of reference lights is loaded on a p component in the first polarization direction, [Y1 ] Y1 is reference data with which the first group of reference lights is loaded on an x component a second polarization direction, and [Y2 ] Y2  is reference data with which the first group of reference lights is loaded on a p component in the second polarization direction; and [X3 ] X3  is reference data with which the second group of reference lights is loaded on the x component in the first polarization direction,  [X4 ] X4 is reference data with which the second group of reference lights is loaded on the p component in the first polarization direction, [Y3 ] Y3  is reference data with which the second group of reference lights is loaded on the x component in the second polarization direction, and [Y4 ] Y4 is reference data with which the second group of reference lights is loaded on the p component in the second polarization direction”. Appropriate correction is required to make the claim clearer. 

d. Claim 8 should be replaced as follows, “A device, comprising: a generation unit configured to: generate first random data and second random data, determine at least 1, X2, Y1, Y2)T   is different from the other piece in the any two pieces of reference data (X3, X4, Y3, Y4)T   and a matrix             
                
                    
                        
                            [
                            X
                            1
                        
                        
                            X
                            2
                        
                        
                            Y
                            1
                        
                        
                            Y
                            2
                        
                    
                    
                        
                            X
                            2
                        
                        
                            -
                            X
                            1
                        
                        
                            Y
                            2
                        
                        
                            -
                            Y
                            1
                        
                    
                    
                        
                            X
                            3
                        
                        
                            X
                            4
                        
                        
                            Y
                            3
                        
                        
                            Y
                            4
                        
                    
                    
                        
                            X
                            4
                        
                        
                            -
                            X
                            3
                        
                        
                            Y
                            4
                        
                        
                            -
                            Y
                            3
                        
                    
                
            
        ] constituted by the (X1, X2, Y1, Y2)T  and the (X3, X4, Y3, Y4)T  is a full-rank matrix, and generate a modulation signal based on the first random data, the second random data, and the at least two pieces of reference data; a modulation unit, configured to modulate a component in a first polarization direction and a component in a second polarization direction of a first laser signal by using the modulation signal generated by the generation unit, to obtain a second laser signal, wherein the first polarization direction and the second polarization direction are perpendicular to each other, and fee second laser signal comprises a quantum light and a reference light, wherein each calculation period in the second laser signal comprises one group of quantum lights and two groups of reference lights, a component of the group of quantum lights in the first polarization direction is the first random data, and a component of the group of quantum lights in the second polarization direction is the second random data; an x component of a first group of reference lights in the two groups of reference lights in the first polarization direction is [X1 ] X1 , a p component of the first group of reference lights in the first polarization direction is, [X2 ] X2  an x component of the first group of reference lights in the second polarization direction is  [Y1 ] Y1 , and a p component of the first group of reference lights in the second polarization direction is [Y2 ] Y2 ; and an x component of a second group of reference lights in the two groups of reference lights in the first polarization direction is [X3 ] X3  , a  reference lights in the first polarization direction is [X4 ] X4  an x component of the second group of reference lights in the second polarization direction is [Y3 ] Y3, and a p component of the second group of reference lights in the second polarization direction is [Y4] Y4  ; and a sending unit, configured to send the second laser signal”. Appropriate correction is required to make the claim clearer. 

e. Claim 9 should be replaced as follows, “The device according to claim 8, wherein a quantity of modulation signals is [2] two (2), and the modulation unit, to modulate a first laser signal by using the modulation signal, to obtain [a] the second laser signal, is configured to: split the first laser signal into the component light in the first polarization direction and the component light in the second polarization direction; modulate the component light in the first polarization direction by using a first modulation signal of the two modulation signals, and modulate the component light in the second polarization direction by using a second modulation signal of the two modulation signals; perform 90° polarization rotation on the modulated component light in the first polarization direction; delay the modulated component light in the second polarization direction, so that the modulated component light in the first polarization direction overlaps with the modulated component light In the second polarization direction in time domain; and perform beam combination on the component light in the first polarization direction that is obtained after the 90° polarization rotation and the delayed component light in the 

f. Claim 15 should be replaced as follows, “A device, comprising: a receiving unit, configured to receive a second laser signal, wherein the second laser signal comprises a quantum light and a reference fight; a detection unit, configured to perform coherent detection on the second laser signal received by the receiving unit, to obtain third random data and fourth random data from the quantum light and obtain detection data from the reference light; an obtaining unit, configured to obtain reference data of the reference light; and a calculation unit, configured to calculate a first correction parameter based on the reference data of the reference light that is obtained by the obtaining unit and the detection date, detected by the detection unit wherein one group of quantum lights and two groups of reference lights in the second laser signal constitute one calculation period, reference data (X1, X2, Y1, Y2)T of a first group of reference lights in the two groups of reference lights is different from reference data (X3, X4, Y3, Y4)T of a second group of reference lights in the two groups of reference lights, and a matrix is             
                
                    
                        
                            [
                            X
                            1
                        
                        
                            X
                            2
                        
                        
                            Y
                            1
                        
                        
                            Y
                            2
                        
                    
                    
                        
                            X
                            2
                        
                        
                            -
                            X
                            1
                        
                        
                            Y
                            2
                        
                        
                            -
                            Y
                            1
                        
                    
                    
                        
                            X
                            3
                        
                        
                            X
                            4
                        
                        
                            Y
                            3
                        
                        
                            Y
                            4
                        
                    
                    
                        
                            X
                            4
                        
                        
                            -
                            X
                            3
                        
                        
                            Y
                            4
                        
                        
                            -
                            Y
                            3
                        
                    
                
            
        ]  is a full-rank matrix; [X1 ] X1 is reference data with which the first group of reference lights is loaded on an x component in a first polarization direction,[X2 ] X2  is reference data with which the first group of reference lights is loaded on a p component in the first polarization direction, [Y1 ] Y1  is reference data with which the first group of reference lights is loaded on an x component in a second polarization direction, [Y2 ] Y2 is reference data with which the first group of reference lights is loaded on a p component in the second polarization direction; and [X3 ] X3  is reference data with which the second group of reference lights is loaded on the x component in the first polarization direction,  [X4 ] X4  is reference data with which the second group of reference lights is loaded on the p component in the first polarization direction, [Y3 ] Y3  is reference data with which the second group of reference lights is loaded on the x component in the second polarization direction, and  [Y4] Y4  is reference data with which the second group of reference lights is loaded on the p component in the second polarization direction”. Appropriate correction is required to make the claim clearer. 

Claim Interpretation
         
          The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

For claim 8,
a. a generation unit configured to generate… lines 2-11;
b. a modulation unit configured to modulate… lines 12-31;
c. a sending unit configured to send…line 32.

For claim 9, 
a. a device configured to…lines 4-17.

For claim 10,
a. the generation unit configured to…lines 4-10.

For claim 13,
a. the receiving unit is configured to receive …lines 3, 4;
b. the correction unit is configured to perform…lines 5-7.

For claim 14,
a. the obtaining unit is configured to obtain…line 3;
b. the correction unit is configured to perform…line 4.

For claim 15,
a. receiving unit is configured to receive…line 2;
b. a detection unit is configured to perform…line 4;
c. an obtaining unit configured to obtain…line 4;
d. a calculation unit configured to calculate…line 8;

For claim 16,
a. the detection unit is configured to split…lines 6-14.

For claim 17,
a. a sending unit configured to send… line 2-4.

For claim 18,
a. the correction unit is configured to perform data correction… lines 5-7.

For claim 19,
a. the obtaining unit configured to obtain…line 3;
b. the correction unit is configured to perform data correction… lines 5-7.

For claim 20,
a. the obtaining unit configured to obtain…line 3;
b. the correction unit is configured to perform data correction… lines 6-8.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.





    PNG
    media_image1.png
    280
    595
    media_image1.png
    Greyscale















    PNG
    media_image2.png
    426
    659
    media_image2.png
    Greyscale












c. Sending unit is disclosed below in figure 2, where random signal source is a true random umber generator and Quantum random umber generator, see paragraph 84.


    PNG
    media_image3.png
    444
    524
    media_image3.png
    Greyscale












    PNG
    media_image4.png
    488
    641
    media_image4.png
    Greyscale


e. The receiving unit, may be a wireless communications interface or a wired communication interface; the correction unit and the obtaining unit is a combination of a memory and a processor, see paragraph 276.





    PNG
    media_image5.png
    375
    697
    media_image5.png
    Greyscale













    PNG
    media_image6.png
    495
    864
    media_image6.png
    Greyscale

h. The sending unit is a wired communications interface or a wireless communications interface and the correction unit is a combination of a processor and a memory.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Conclusion
4. This application is in condition for allowance except for the following formal matters.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, and (Comm’r Pat. 1935).

A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.


5. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:

a. Wang et al (US 2018/0294961) discloses quantum communication method using one-dimensional modulation continuous variable quantum key distribution and further generating random numbers by quantum random number generator, see figure 8.




    PNG
    media_image7.png
    495
    863
    media_image7.png
    Greyscale


b. Soh et al (US 9553677) discloses an apparatus for continuous variable quantum key distribution without transmitting a transmitter’s local oscillator, see figure 1.


    PNG
    media_image8.png
    554
    755
    media_image8.png
    Greyscale


c. Lodewyck et al (US 2009/0268901) discloses an apparatus for generating continuous variable quantum key distribution by randomly choosing the phase and amplitude of each coherent light pulse of a signal to provide a coherent state, see figure 1.



    PNG
    media_image9.png
    337
    733
    media_image9.png
    Greyscale


d. Yeh et al (US 2011/0317836) discloses an apparatus for generating quantum key by mapping one pair of quantum key equipment with another pair of quantum key equipment, see figure 2.


    PNG
    media_image10.png
    371
    591
    media_image10.png
    Greyscale


e. Liu et al (Continuous variable quantum key distribution under strong channel polarization disturbance – 2020 attached) discloses the effect of the state of polarization fluctuations on the continuous variable quantum key distribution system, see figure 1.


    PNG
    media_image11.png
    353
    1120
    media_image11.png
    Greyscale



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894.  The examiner can normally be reached on M-F 9am to 5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMRITBIR K SANDHU/ Primary Examiner, Art Unit 2636